TR.CT.No.6011-writ-l WR-81,809-01

EX PARTE                              §                   IN THE
BOBBY OXFORD                          §               COURT OF APPEALS
                                      §               AUSTIN,TEXAS


                             NOTICE OF APPEAL


  COMES NOW, BOBBY OXFORD,TDCJ no. 1656735,BOYD UNIT, 200 spur 113,TEAGUE,
TEXAS 75860.


  NOTICE is hereby given that BOBBY OXFORD, DEFENDANT in case no. TR.CT. No.
6011-writ-1, WR-81,809-01 hereby APPEALS to the SUPREME COURT OF TEXAS (from
the final Judqment I Reconsideration) with NEW EVIDENCE that was provided to
the 119th District Court as well as the CRIMINAL COURT OF APPEALS OF TEXAS
entered in this action on the lOth day of August,2015 and received on the
18th day of August,2015.


DATED THIS 18th day of AUGUST;2015.                                RECE\VED \N
                                                          COURT Of CR\M\W~L APPEALS
YOURS TRULY                                                         AUG 24 2015

BOBBY OXFORD                                                   Abet Acosta, Clerk
TDCJ no. 1656735
BOYD UNIT
200 spur 113
TEAGUE,TEXAS 75860
DEFENDANT EX PARTE